IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE             FILED
                           DECEMBER 1995 SESSION
                                                             July 5, 1996

                                                        Cecil W. Crowson
                                                       Appellate Court Clerk

                            )           No. 01-C-01-9505-CR-00135
                            )
IN RE: PETITION OF DANNY    )           Sumner County
BLANKENSHIP BONDING COMPANY )
                            )           Jane W. Wheatcraft, Judge
                            )
                            )           (Application to Write Bail Bonds)



FOR THE APPELLANT:                      FOR THE APPELLEE:

Matt Q. Bastian                         Charles W. Burson
Attorney at Law                         Attorney General & Reporter
505 Main Street, East                   450 James Robertson Parkway
Hendersonville, TN 37075                Nashville, TN 37243-0493

                                        Darian B. Taylor
                                        Assistant Attorney General
                                        450 James Robertson Parkway
                                        Nashville, TN 37243-0493

                                        Lawrence Ray Whitley
                                        District Attorney General
                                        113 Main Street, East
                                        Gallatin, TN 37066




OPINION FILED:___________________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                       OPINION



       The appellant, Danny A. Blankenship, doing business as Danny Blankenship

Bonding Company, sought permission from the trial court to write bail bonds in Sumner

County. The proposed resident representative of the company in Sumner County was the

appellant, Glen M. Davis. In the event Davis was not available to write a bond, the

proposed substitute was Richard L. Gregory, an employee of the bonding company and

also an appellant in this case. The trial court denied the application because Blankenship

did not possess sufficient personal assets to support his company’s writing of bail bonds

in the general sessions and criminal courts of Sumner County. The appellants appeal as

of right from this judgment. Since the evidence supports the findings made by the trial

court, the judgment is affirmed.

       The standard of review in these cases is de novo. Tenn. Code Ann. § 40-11-125(d).

Usually, the findings of fact made by the trial court are presumed to be correct unless the

evidence contained in the record preponderates against these findings. When, as here,

the findings of fact made by the trial court are based exclusively upon written records, the

presumption of correctness does not apply. This Court, like the trial court, can analyze the

records and reach its own conclusions since the trial court was not required to view the

manner and demeanor of the witnesses and assess each witness’s credibility.

       The trial court conducted an evidentiary hearing. When the hearing was concluded,

the trial court found that the evidence was "adequate to allow the petition to be granted."

However, the court wanted additional information concerning Blankenship and Gregory.

He required that they furnish a certificate from the State of Tennessee that the surety

company had complied with the laws of Tennessee and was authorized to do business in

Tennessee. Blankenship and Gregory were required to obtain certificates from the trial

court and the clerk in the respective judicial districts where they lived and wrote bonds

stating that they did not have criminal records, there were no outstanding civil judgments

against them, and a recommendation as to their respective characters. The judge also

required Blankenship to provide a financial statement and a list of all outstanding bonds

that were written by the company.

                                             1
       Blankenship and Gregory complied with the requirements mandated by the trial

court. The record reflects that the surety company was authorized to do business in

Tennessee. The surety company furnished each person, Blankenship, Gregory, and

Davis, with a bond power of $100,000 for the writing of bail bonds in Sumner County. Both

Blankenship and Gregory furnished the requisite certificates, which were favorable to them.

Blankenship furnished a financial statement documenting a modest net worth. He also

furnished two lists, one from each judicial district where his bonding company did business,

showing outstanding bail bonds totalling $278,800. The record does not establish the bond

powers issued by the surety in these two judicial districts.

       This Court agrees that Blankenship’s net worth is insufficient to support the writing

of bail bonds in another judicial district. Assuming arguendo that the bond power issued

by the surety is $100,000 in the judicial district where approximately $226,500 in bail bonds

were outstanding, Blankenship's potential personal liability far exceeded his net worth. If

permitted to write bail bonds over a period of time in Sumner County, the aggregate

amount of the bail bonds may exceed the limit of $100,000. As a result, Blankenship

would not be able to satisfy the obligations given his net worth.




                                          ________________________________________
                                              JOE B. JONES, PRESIDING JUDGE



CONCUR:



________________________________________
      PAUL G. SUMMERS, JUDGE



________________________________________
      JOSEPH M. TIPTON, JUDGE




                                             2